              Case 2:21-cr-00127-RAJ Document 25 Filed 08/16/21 Page 1 of 2




 1                                                              JUDGE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR21-127RAJ
 8                                                 )
                    Plaintiff,                     )
 9                                                 )   ORDER GRANTING UNOPPOSED
               v.                                  )   MOTION TO EXTEND THE
10                                                 )   INDICTMENT DEADLINE
     JOSE MARQUEZ-GUADALUPE,                       )
11                                                 )
                    Defendant.                     )
12                                                 )
13          THE COURT has considered the unopposed motion to extend the indictment

14   deadline in this matter. It appears that it would be unreasonable to require the filing of

15   an indictment within the period required by statute because of the need for further case

16   evaluation prior to an indictment. Without an extension, the government and defense

17   counsel would be denied the reasonable time necessary for effective preparation. The

18   parties have consented to entering an order extending the indictment deadline from on

19   or about August 11, 2021, to September 10, 2021.

20          THE COURT finds that justice is served by granting a continuance, and that a

21   continuance outweighs the best interests of the public and the defendant in a speedy

22   indictment.

23          IT IS ORDERED that the date on or before an indictment must be filed is

24   extended to September 10, 2021.

25          IT IS FURTHER ORDERED that the period of delay from on or about August

26   11, 2021, to September 10, 2021, is excludable time pursuant to 18 U.S.C. §

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                              1601 Fifth Avenue, Suite 700
       TO EXTEND THE INDICTMENT DEADLINE                              Seattle, Washington 98101
       (Jose Marquez-Guadalupe; CR21-127RAJ) - 1                                 (206) 553-1100
              Case 2:21-cr-00127-RAJ Document 25 Filed 08/16/21 Page 2 of 2




 1   3161(h)(7)(A) for the purpose of computing the time limitations imposed by the Speedy
 2   Trial Act.
 3          DATED this 16th day of August, 2021.
 4
 5                                                 A
                                                   _________________________________
                                                   HON. RICHARD A. JONES
 6                                                 UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                             1601 Fifth Avenue, Suite 700
       TO EXTEND THE INDICTMENT DEADLINE                             Seattle, Washington 98101
       (Jose Marquez-Guadalupe; CR21-127RAJ) - 2                                (206) 553-1100
